Citation Nr: 1505721	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
 Central Texas Veterans Health Care System



THE ISSUE

Entitlement to a home improvement and structural alterations (HISA) grant under 38 U.S.C.A. § 1717.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination dated in May 2012 by the Department of Veterans Affairs (VA) Central Texas Veterans Health Care System.

In a VA Form 9 dated in December 2012, the Veteran requested a Board hearing.  However, in a written statement dated in September 2013, he withdrew his request for a hearing as a result of his declining health. 

The Virtual VA paperless claims processing system and the Veterans Benefit Management System (VBMS) include a rating decision dated in May 2014 showing that the Veteran was awarded special monthly compensation at the housebound level effective from April 11, 2001, and at the aid and attendance level effective from November 13, 2013.  VBMS also includes relevant VA treatment records dated as recently as April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a HISA grant for modifications to his home to allow him more effective access to the bathroom and the facilities within the bathroom.  At issue, essentially, is whether the proposed bathroom modifications are medically necessary to providing continuing effective and economical VA medical services to the Veteran.  

VA may furnish medical services determined to be needed to any veteran for a service-connected disability.  38 U.S.C.A. § 1710(a).  Needed medical services include home health services found to be necessary or appropriate for the effective and economical treatment of the veteran.  38 U.S.C.A. § 1717(a)(1).  Improvements and structural alterations up to certain listed amounts may be furnished as part of home health services only as necessary to assure the continuation of treatment for a veteran's disability or to provide access to the home or to essential lavatory and sanitary facilities.   38 U.S.C.A. § 1717(a)(2).  Improvements and structure alterations simply for personal comfort or that make living outside a hospital more acceptable may not be furnished.   VAOPGCPREC 32-91.
 
Examples of allowable HISA benefits include those for allowing entrance to or exit from the veteran's residence, those for use of essential lavatory and sanitary facilities, those for allowing accessibility to kitchen or bathroom sinks or counters, those for improving entrance paths or driveways in the immediate area of the home to facilitate access by the veteran, and those for improving plumbing or electrical systems made necessary due to installation of dialysis equipment.  Veterans Health Administration (VHA) Handbook Section 1173.14 (April 2013).  The determination of what is necessary and what is not necessary to assure the continuation of treatment is a question of medical fact.  VAOPGCPREC 32-91.  Such a decision, "at least in part, requires the exercise of medical judgment, e.g., whether the services are needed to assure continuation of effective and economical treatment for the veteran's disability."  VAOPGCPREC 06-01. 

A May 2014 rating decision and VA treatment records suggest a significant change in the Veteran's medical condition as compared to when he was denied entitlement to a HISA grant in May 2012.  For example, at VA treatment in April 2012, the Veteran was noted to weigh 334 pounds.  In May 2014, his claim was denied on the basis that weight reduction and continued walking and aerobic activity were recommended rather than modifying his bathroom.  However, in a December 2012 Form 9, the Veteran wrote that he was losing weight, but still having trouble getting into the bathroom.  In September 2013, he described his worsening condition and asserted that he definitely needed the services requested.  An April 2014 VA treatment record also shows that his weight was down to 271 pounds and that he was receiving chemotherapy.  The Board finds that development and adjudication should take place to consider the Veteran's changed medical condition since the time of the initial adjudication of the claim on appeal in May 2012, so as to fully consider the pertinent evidence in a manner consistent with 38 U.S.C.A. § 1717, (VHA) Handbook Section 1173.14, VAOPGCPREC 32-91, and VAOPGCPREC 06-01. 

The AOJ should also seek to obtain and associate with the claims file any relevant medical evidence not previously obtained in this matter, to include any relevant records of VA treatment.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

The AOJ should then obtain a medical opinion, to include a medical examination and inspection of the Veteran's home, if necessary, to determine whether bathroom access modifications are necessary to assure the effective and economical continuation of treatment for the Veteran's disability or to provide access to the home or to essential lavatory and sanitary facilities.  See 38 U.S.C.A. § 1717; VAOPGCPREC 32-91; VAOPGCPREC 06-01; VHA Handbook Section 1173.14.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should seek to obtain and associate with the claims file any relevant medical evidence not previously obtained in this matter, to include any relevant, outstanding VA treatment records.

2.  The AOJ should then obtain a medical opinion, to include a medical examination and inspection of the Veteran's home (if necessary), to determine whether bathroom access modifications are necessary to assure the continuation of economical and effective treatment for the Veteran's disability or to provide access to the home or to essential lavatory and sanitary facilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




